HAMILTON, J.
This action in mandamus, was brought in the Hamilton Common Pleas on the relation of William Phillips. He claimed that the Board of Education of the Woodlawn Rural School District discriminated against his children and other children of their race and color. . It was alleged that colored children in the first four grades were being kept in separately maintained departments, while the white pupils in the first three grades had a separate department exclusive to their own use:
Wherefore Phillips prayed for relief in that a writ in mandamus be issued compelling the Board to cease discrimmating against the colored pupils and to accord them every privilege and advantage accorded to the white pupils; that there be a discontinuance of the separately maintained departments. The Common Pleas refused the writ and error was prosecuted. The court of Appeals held:
1. Mandamus is a writ in the name of the state to an inferior tribunal, corporation, board or person commanding the performance of an act, which the law specifically enjoins, resulting from an office, trust, or station; 12283 GC.
2. The relief asked for in the petition is not to command the Board to do something enjoined by law, but to cease from doing certain things.
3. The relief asked for does not bring the case within the office of a-writ of mandamus, and. the trial court was correct in refusing it. Judgment affirmed.
Attorneys—Chas. L. Hopping, for plaintiff; Chas. S. Bell, Pros. Atty., and Chester S. Durr, Ass’t. Pros. Atty, for defendant; all of Cincinnati.